Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 1 of 33

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA

 

PLAINTIFFS UNDER SEAL Civil Action No.*-OCy 46 70 - Mek |
v. JURY TRIAL DEMANDED :
DEFENDANTS UNDER SEAL :
COMPLAINT

FILED IN CAMERA AND

UNDER SEAL PURSUANT TO

31 U.S.C. § 3730(b)(2)

ms 4 Beet iyet Fe aly bE
PILED USDO FLEE RR

ETET SS SE RS, ee AEG
PEG 2b AO ow

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 2 of 33

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA Civil Action No. 2QOCs 3% T0- |

ex rel. Robert V. Smith Wk Gur

Qui Tam Plaintiff, JURY TRIAL DEMANDED
Vv.
JAY A. ODOM; OKALOOSA
COUNTY, BOARD OF
COUNTY COMMISSIONERS:

Defendants.

COMPLAINT
FILED IN CAMERA AND
UNDER SEAL PURSUANT TO

 

31 U.S.C. § 3730(b)(2)

 

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 3 of 33

The United States of America, by and through qui tam relator, Robert V. Smith
(“Relator”), by and through his attorneys, brings this action under 31 U.S.C. § 3729,
et seq.as amended (“False Claims Act’) to recover all damages, penalties, and other
remedies established by the False Claims Act on behalf of the United States.
Moreover, Relator brings this action under § 68,083 et seq. Florida Statutes (“Florida
FCA”) to recover all damages, penalties, and other remedies established by the
Florida FCA on behalf of the State of Florida.

I. PRELIMINARY STATEMENT

1. Defendant Jay A. Odom devised, orchestrated, and executed a scheme
whereby he caused knowingly fraudulent and false statements by Defendant
Okaloosa County, Board of County Commissioners (“Okaloosa County’) to the
federal and state government in order to induce payment.

2. Asaresult, Okaloosa County, as an airport sponsor of three federally
regulated airports, received millions of dollars in state and federal funding predicated
on knowingly false and fraudulent statements made on grant applications.

3. Airport sponsors, such as Okaloosa County, are prohibited from
granting an exclusive right for the use of the airport to anyone providing or intending

to provide aeronautical services to the public.

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 4 of 33

4. It is a violation of federal law to grant an “exclusive right” to any one
fixed-base operator (” FBO”) or one entity if that entity owns or controls all FBOs
on the airport field.

5. Despite this prohibition, Defendant Odom, through the use of
strawmen-owned entities, covertly gained control of both FBOs operating at Destin
Executive Airport (“DTS”). Thus, effectively only one aeronautical service provider
has operated DTS since 2012.

6.  In2014, Okaloosa County approved a merger of the two FBO’s at DTS
into one FBO, also controlled by Odom. This approval came despite a warning
against it from a Federal Aviation Administration employee that Okaloosa County is
“opening themselves up to a future complaint of allowing an exclusive right, a
violation of Grant Assurance 23.”

7. Odom utilized straw buyers to acquire control of one of the FBOs at
DTS while already being the owner of the other FBO at the same airport.
Specifically, in 2012, using a corporation owned by a straw owner, Odom purchased
Miracle Strip Aviation, Inc., creating an “exclusive right” to provide aeronautical
services at the Destin Executive Airport, in violation of federal law and federal grant
assurances.

8. | The monopoly Odom created enabled him to raise fuel and service

prices to the airports customers. Okaloosa County, initially unaware that Odom had

 

 

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 5 of 33

purchased Miracle Strip Aviation, subsequently executed multiple “Application[s]
for Federal Assistance,” (form 424 and FAA Form 5100-100) and received millions
of dollars in Federal funds. The “Application for Federal Assistance” form 424 and
FAA Form 5100-100 require the airport sponsor, in this case Okaloosa County, to
certify that “There is no grant of an exclusive right for conduct of any aeronautical
activity at any airport owned or controlled by the Sponsor . . .”

9.  Odom’s use of a straw company to purchase Miracle Strip Aviation
resulted in Okaloosa County making a false certification on an “Application for
Federal Assistance” that Okaloosa County, the airport sponsor, was in compliance
with Federal laws and regulations that are the prerequisites to receipt of federal funds.
These false certifications are a violation of the False Claims Act.

10. Atall times material to this action, the information concerning Odom’s
use of a straw company was or should have been known to Okaloosa County.

11. Because of this scheme resulting in violations of state and federal law,
DTS lacks the requisite aeronautical services and fair competition required of a
federally obligated airport, and thus causes harm to the public, Federal government,
and State government.

12. Since 2012, Okaloosa County has received at least eleven Federal

Airport Improvement Program Grants totaling over $10 million and numerous

 

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 6 of 33

Florida Department of Transportation Airport Grants based on fraudulent and false
information contained in the grant applications.

13. The fraudulent and false information was material to the receipt of both
Federal and State funds.

14. Okaloosa County continues to seek both Federal and State Grants and
continues to submit fraudulent, false or materially misleading applications.

Il. PARTIES

15. Relator, Robert V. Smith (“Smith”), is an individual and citizen of the
United States of America residing in Okaloosa County, Florida. From 2011 until
2013, Smith worked as a pilot for a federal defense contractor on a contract for the
United States Navy and held a security clearance. Smith has prior business dealings
with Defendant Jay A. Odom. Because of Smith’s unique familiarity with
Defendants, he was able to unmask the straw buyer scheme executed by the
Defendants to defraud the Federal Aviation Administration and the United States of
America, and the public, in addition to defrauding Smith’s company. Relator Smith
is an original source of the straw buyer scheme executed by Defendants. Prior to the
filing of this Complaint, Relator Smith provided the Government with written
disclosure of substantially all material evidence and information that he possessed,

in accordance with 31 U.S.C. § 3730(b)(2).

 

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 7 of 33

16. Defendant, Jay A. Odom (“Odom”) is an individual citizen of the
United States of America residing in Okaloosa County, Florida.

17. Defendant Okaloosa County (“Okaloosa County”) is a political
subdivision of the State of Florida, governed by its elected Board of County
Commissioners, and managed by the County Administrator and other county
employees. At all times relevant, Okaloosa County is and was the “Sponsor” of three
federally obligated airports in Okaloosa County, Florida: Destin Executive Airport
(formerly known as Destin-Fort Walton Beach) (“DTS”); Crestview Airport (CEW);
and Destin-Fort Walton Beach Airport formerly known as Northwest Florida
Regional Airport (VPS).

III. JURISDICTION AND VENUE

18. This Court has jurisdiction over the subject matter of this action
pursuant to 28 U.S.C. § 1331, and 31 U.S.C. § 3732, the latter of which specifically
confers jurisdiction on this Court for actions brought pursuant to the False Claims
Act, 31 U.S.C. §§ 3729 and 3730.

19. This court has supplemental jurisdiction over the subject matter of this
action brought pursuant to the Florida False Claims Act § 68.083, Florida Statutes
since the claims brought thereunder share the same common nucleus of facts as the

federal question claim.

 

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 8 of 33

20. There have been no public disclosures of the allegations or transactions
contained herein that bar jurisdiction under 31 U.S.C. § 3730(e).

21. This Court has personal jurisdiction over the defendants pursuant to 31
U.S.C. § 3732(a) because that section authorizes nationwide service of process and
because all the defendants have at least minimum contacts with the United States,
and can be found in, reside, or transact or have transacted, business in the Northern
District of Florida.

22. Venue exists in the United States District Court for the Northern District
of Florida pursuant to 31 U.S.C. § 3730(b)(1) because all of the defendants have at
least minimum contacts with the United States, and all the defendants can be found
in, reside, or transact or have transacted business in the Northern District of Florida.

IV. DISCUSSION AND APPLICABLE LAW
A. Airway Improvement Act

23. As a condition precedent to providing airport development assistance
under the Airport Improvement Program (“AIP”), 49 U.S.C. § 47107, et seq., the
Secretary of Transportation and, by extension, the FAA must receive certain
assurances from an airport sponsor.

24. Title 49, Section 47107(a) sets forth the statutory sponsorship
requirements to which an airport sponsor receiving Federal financial assistance must

agree.

i
F
E
}
:
'
:
i

 

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 9 of 33

25. The FAA has a statutory mandate to ensure that airport owners comply

with these sponsor assurances. FAA Order 5190.6B, Airport Compliance Manual

 

(FAA Order 5190.6B), issued on September 30, 2009, provides the policies and
procedures to be followed by the FAA in carrying out its legislatively mandated
functions related to the Federally obligated airport owners’ compliance with their
sponsor assurances.

26. Title 49, Section 47107, et seq., sets forth assurances to which an airport
sponsor agrees as a condition of receiving Federal financial assistance. Upon
acceptance of an AIP grant, the assurances become a binding contractual obligation
between the airport sponsor and the Federal government. The assurances made by
airport sponsors in AIP grant agreements are important factors in maintaining a
viable national airport system for the benefit of the public.

27. Grant Assurance number 5 “Preserving Rights and Powers” states:

a. It will not take or permit any action which would
operate to deprive it of any of the rights and powers
necessary to perform any or all of the terms,
conditions, and assurances in this grant agreement
without the written approval of the Secretary, and will
act promptly to acquire, extinguish or modify any
outstanding rights or claims of right of others which
would interfere with such performance by the
sponsor ...

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 10 of 33 i

28. Grant assurance number 23 “Exclusive Rights,” referring to the airport
sponsor, states:
23. Exclusive Rights.

It will permit no exclusive right for the use of the airport
by any person providing, or intending to provide, :
aeronautical services to the public. For purposes of this
paragraph, the providing of the services at an airport by a
single fixed-based operator shall not be construed as an
exclusive right if both of the following apply:

a. It would be unreasonably costly, burdensome, or
impractical for more than one fixed-based operator to
provide such services, and

b. If allowing more than one fixed-based operator to
provide such services would require the reduction of space
leased pursuant to an existing agreement between such
single fixed-based operator and such airport. It further
agrees that it will not, either directly or indirectly, grant or
permit any person, firm, or corporation, the exclusive right
at the airport to conduct any aeronautical activities,
including, but not limited to charter flights, pilot training,
aircraft rental and sightseeing, aerial photography, crop
dusting, aerial advertising and surveying, air carrier
operations, aircraft sales and services, sale of aviation
petroleum products whether or not conducted in
conjunction with other aeronautical activity, repair and
maintenance of aircraft, sale of aircraft parts, and any other
activities which because of their direct relationship to the
operation of aircraft can be regarded as an aeronautical
activity, and that it will terminate any exclusive right to
conduct an aeronautical activity now existing at such an
airport before the grant of any assistance under Title 49,
United States Code. (these exceptions do not apply at this
airport)

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 11 of 33

29. Moreover, the relevant sections of the Code include 49 U.S.C. § 40103

as follows:
(e) No Exclusive Rights at Certain Facilities. — A
person does not have an exclusive right to use an air
navigation facility on which Government money has
been expended. However, providing services at an
airport by only one fixed-based operator is not an
exclusive right if—
(1) it is unreasonably costly, butdensome, or
impractical for more than one fixed-based operator to
provide the services; and
(2) allowing more than one fixed-based operator to
provide the services requires a reduction in space
leased under an agreement existing on September 3,
1982, between the operator and the airport.
49 U'S.C. § 40103(e).

30. The conditions do not provide an option for one fixed-base operator to
purchase or obtain control of a second fixed-base operator, which would in fact
reduce the space of the assumed fixed-base operator, and in this case, thereby
consume all the available space on the airport, creating an exclusive right.

31. “Violations have also been found when an FBO applicant for land at
an airport is denied on the basis that all available land had been leased to the
incumbent FBO. See Pompano Beach, 774 F2d at 1542; Niswonger v. American
Aviation, Inc., 411 F.Supp. 763, 769 (E.D. Tenn. 1975), aff'd. 529 F.2d 526 (6" Cir.

1976).

10

 

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 12 of 33

32. The grant assurances are part of the contract between the Federal
government and the airport sponsor. The existence of a single FBO, standing alone,
is not considered an “exclusive right” so long as both conditions (1) and (2) are met.
The rationale behind this policy is to protect the airport sponsor from undue expense,
not commercial tenants.

33. The US Court of Appeals states:

In the FAA’s words: “the purpose of the grant assurances
is to protect the interest in the operation of Federally
obligated airports. The purpose is not to provide
alternative or supplemental rights to those normally

available to commercial tenants...”

quoting from Penobscot Air Service v. Knox County, FAA Docket No. 16-97-04
(September 25, 1997) (Director’s Determination) (Penobscot).

34. The US Court of Appeals adds:
We agree with the FAA that Congress did not intend “grant
assurances and the FAA Compliance process to provide a
device by which commercial aeronautical tenant can
abrogate an otherwise valid commercial lease with a
sponsor because the operations under the lease are less
profitable than the tenant anticipated.”

35. The airport sponsor may not create an exclusive right to protect the

profits of a commercial tenant.

36. In Sun Valley Aviation v. Valley International Airport FAA Docket No.

16-10-02 (Director’s Determination) the Director states: “The theory that FBO

ll

ZA Sore aneenteneetiomer ee eet

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 13 of 33

competition may decrease one FBO’s bottom line is not relevant to the grant
assurances.”

37. According to an FAA Advisory Circular on Exclusive Rights at
Federally Obligated Airports and the FAA Airport Compliance Manual, FAA policy
prohibits the creation or continuance of exclusive rights agreements at airports where
the airport sponsor has received federal funds and it does not matter how the
exclusive right was created.

38. Appendix C of FAA Advisory Circular on Exclusive Rights at Federally
Obligated Airports, Dated 09/30/2009, Number 5190.6B, states:

FAA policy prohibits the creation or continuance of
exclusive rights agreements at obligated airports where the
airport sponsor has received federal airport development
assistance for the airport’s improvement or development.
This prohibition applies regardless of how the exclusive
right was created, whether by express agreement or the
imposition of unreasonable minimum standards and/or
requirements (inadvertent or otherwise) [emphasis added].

39. According to the FAA Airport Compliance Manual Airport
Improvement Program (AIP) grants cannot by awarded until any exclusive right is
removed.

FAA Airport Compliance Manual — Order 5190.6B

Airports

Chapter 8. Exclusive Rights

12

conve ON

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 14 of 33

8.1. Introduction. This chapter describes the sponsor's
federal obligations under Grant Assurance 23, Exclusive
Rights, which prohibits an airport sponsor from granting
an exclusive right for the use of the airport, including
granting an exclusive right to any person or entity
providing or intending to provide aeronautical services to
the public.

In particular, the sponsor may not grant a special privilege
or a monopoly to anyone providing aeronautical services
on the airport or engaging in an aeronautical use. The
intent of this restriction is to promote aeronautical activity
and protect fair competition at federally obligated airports.

8.4. Development of the Exclusive Rights Prohibition
into FAA Policy.

d. Effect of the Prohibition on Airport Improvement
Program (AIP) Grants. Federal statutory law prohibits
sponsors from granting an exclusive right. Consequently,
it does not matter how the sponsor granted the exclusive
right (e.g., express agreement, unreasonable minimum
standards, action of a former sponsor, or other means). The
FAA will not award a sponsor an Airport Improvement
Program (AIP) grant until that exclusive right is renoved
from the sponsor's airport. The FAA may also take other
actions to return the sponsor to compliance with its federal
obligations. [Emphasis added. ]

B. THE FALSE CLAIMS ACTS
40. Pursuant to both the federal and Florida False Claims Acts (“the Acts”),
liability attaches to any person who knowingly presents or causes a false or
fraudulent claim to be presented for payment, or to a false record or statement made
to get a false or fraudulent claim paid by the government. 31 U.S.C. § 3729(a)(1)&(2)

and § 68.083, Florida Statutes.

13

 

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 15 of 33

41. Under the Acts, "knowing" and "knowingly" mean that a person, with
respect to information: (1) has actual knowledge of the information; (2) acts in
deliberate ignorance of the truth or falsity of the information; or (3) acts in reckless
disregard of the truth or falsity of the information, and no proof of specific intent to
defraud is required. 31 U.S.C. § 3729(b). 21 and § 68.083, Florida Statutes.

42. Avviolation occurs not only by a person who makes a false statement or
a false record to get the government to pay a claim, but also by one who engages in
a course of conduct that causes the government to pay a false or fraudulent claim for
money. 31 U.S.C. § 3729(a)(1)&(2) and § 68.083, Florida Statutes.

V. BACKGROUND, FACTS, AND ALLEGATIONS
A. How Odom Took Over an Airport
i. Summary of Events

43. Okaloosa County owns two airports: Destin Executive Airport (DTS)
and Crestview Airport (CEW), and leases property from the United States Air Force
for an aviation terminal for the Destin-Fort Walton Beach Airport (VPS).

44. Okaloosa County, as the sponsor of each above-named airport, has
received millions of dollars in grants from the Federal government and State of
Florida.

45. Initially, Miracle Strip Aviation, Inc. (“Miracle”) was the only fixed-

base operator (FBO) providing aeronautical services to the public at DTS.

14

 

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 16 of 33

46. After years of litigation' and a significant scandal?, Odom opened a

second FBO, Destin Jet, in 2009.

 

' In 2005, Defendant Odom sued the City of Destin, seeking to reverse the denial of
his application for development order to establish Destin Jet at DTS. Odom argued,
referring to the “Exclusive Rights” prohibition in both the Federal Code and Federal
Grant Assurances, that the City of Destin was mandated to provide for competition
among aeronautical service providers at the federally funded airport now knows as
DTS. See Okaloosa County Circuit Court case No. 2005-CA-4671.

* For several years, Odom tried and failed to obtain either federal or state money to
build an aircraft hanger at the Destin airport. In 2009, the St. Petersburg
Times/Miami Herald reported a link between a private developer’s
continued...request for a state-funded airplane hangar and $6 million in funding
State Representative Ray Sansom got for an airport building to be used by Okaloosa-
Walton Junior College, subsequently renamed Northwest Florida State College
(NWFSC). On April 17, 2009, a Leon County Grand Jury indicted state legislator
Ray Sansom and President of NWFSC for Official Misconduct. The indictment
states: When Jay Odom’s efforts to obtain state funding for his planned FBO at the
Destin Airport failed, Speaker Designate Ray Sansom used the power of his position
to accomplish what Mr. Odom was unable to do for nearly three years. Your Grand
Jurors believe that NWFSC had every intention of then sub-leasing back to Destin
Jet the hanger portion of the building funded by Speaker Sansom. But for the
discovery of this appropriation by a state-wide newspaper reporter, this
appropriation would have gone unnoticed and Jay Odom’s planned FBO would have
been successful funded by taxpayer dollars. In the ensuing months, Ray Sansom,
then Speaker of the Florida House would resign from a $110,000 part time job at the
college, Sansom would be removed as Speaker of the House and resign his House
seat on the eve of an ethics trial by the House. Northwest Florida State College
President Bob Richburg was fired by the College for his role. According to the
Tampa Bay Times, Richburg “portrayed the idea as one hatched by Sansom and Jay
Odom, a friend and political contributor who wanted to use the building for his
private jet business.” The College board of trustees returned the $6 million
appropriation to the State with the exception of $310,000 that had already been spent
designing the project. In 2010, Odom, was charged with Grand Theft and Conspiracy
to Commit Grand Theft by the State of Florida and Sansom and Richburg’s charges
were upgraded from Official Misconduct to Grand Theft and Conspiracy to Commit
Grand Theft. The Charges were eventually dropped mid trial after Odom, Sansom
and Richburg agreed to repay the $310,000 that had been spent.

15

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 17 of 33

47. In 2012, Odom covertly purchased all of the stock in Miracle using the

 

entity Regal Capital, LLC (“Regal Capital”), which Odom controlled through his
strawmen, Phillip D. Ward (“Ward”) and John E. (Jack) Simmons (“Simmons”).

48. Regal Capital’s acquisition of Miracle, later operated as Regal Air
Destin, combined with Odom’s Destin Jet gave Odom an exclusive right to provide
aeronautical services to the public at DTS, in violation of state and federal law and
Federal grant assurances, and enabled him to raise fuel and service prices to the
airport’s customers.

49. In December 2013, Sterling Diversified, LLC (“Sterling”) became the
owner of Regal Capital, and therefore controlled Regal Air.

50. Defendant Odom controlled Sterling, and therefore continued to have
an exclusive right to provide aeronautical services to the public at DTS in violation
of federal law, while giving the appearance of two separate FBO facilities.

51. In March 2014, Okaloosa County most certainly knew Odom’s
ownership of Sterling, and therefore also his ownership of Regal Capital and Regal
Air Destin.

52. In fact, Okaloosa County was previously warned by an FAA employee

as early as 2013 that they are “opening themselves up to a future complaint of

 

16

 

 

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 18 of 33

allowing an exclusive right, a violation of Grant Assurance 23.” See email dated
April 8, 2013 from Rebecca Henry (FAA) to Mike Stenson (Okaloosa County).

53. Despite its duty to prevent and break-up any exclusive right by the
FBOs to provide aeronautical services to the public, Okaloosa County ratified the
illegal arrangement when Odom offered more cash and additional fees to the County.
Okaloosa County did not just turn a blind eye at this point, rather it officially
approved and sanctioned Odom’s exclusive right to be the sole provider of
aeronautical services at DTS, at the expense of the public and the federal and state
government.

54. Okaloosa County gave Odom the approval to merge Destin Jet with
Regal Air, notwithstanding its assurances to prevent and disassemble any exclusive
right.

55. According to an Okaloosa County Board of County Commissioners
Agenda Request, dated March 3, 2015 states,

BACKGROUND: Over the last year, concerns have been
raised regarding the viability of sustaining two FBOs at
the Destin Airport due to declining fuel sales due to
downturn in general aviation activity; resulting losses of
airport revenues and compliance with existing lease

agreements.

The following is a summary of the negotiated settlement
proposal:

17

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 19 of 33

County agrees to authorize Destin Jet and Regal Air to
operate under common ownership and brand with the
following conditions:

56. Attached to the March 3, 2015 Agenda Request is a document titled:
Background Summary — Destin Executive Airport (DTS) FBO Issues. The
document is undated and the author is not included.

57. The document states:

Concerns regarding compliance with the grant assurances
specifically as it relates to: (1) potential for abdication of
“rights and powers” of the County authority to be involved
before the sale / acquisition; (2) economic non-
discrimination by allowing the after the fact acquisition
preventing other qualified FBO operators into the market
through a RFP; and (3) creating a perceived exclusivity
limiting competition were all raised to the FAA, however
in each instance the FAA determined that this is a lease
administration issue and that the acquisition of a
competing FBO, even if it results in a single FBO provider
— a prevalent practice, does not in itself constitute as a
violation of grant assurances...”

58. The County negotiated a “settlement” with Odom, creating an
Exclusive Right at the Destin Executive Airport to avoid costly litigation, threatened
by Odom, and because Odom offered cash and additional fees that would be paid by
airports users.

59. An October 24, 2014, article in the Northwest Florida Daily News,

Destin Airport deal appears near, states, “Harmon said the negotiations to

18
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 20 of 33

consolidate the airport fixed based operators were made possible after the FAA
“washed its hands” of lease negotiations at Destin Airport.”

60. An FAA document titled Q&As — FBO Industry Consolidation and
Pricing Practices, dated December 7, 2017 states, “Airport sponsors are prohibited
from granting exclusive right for the use of the airport, including granting an
exclusive right to an FBO providing or intending to provide aeronautical services to
the public.” and ... “while seeking self-sustainability to the extent reasonable under
the particular circumstances at the airport, airport sponsors have to make the airport
available to users and service providers... (2) without granting exclusive rights...”

61. The document further states that the FAA does not “approve airport
leases with FBOs or regulate FBO market entry or exit conditions, investment or
business models, cost-based rates, net operating revenues, adequate rates of return,
mergers, and rates and charges schedules.”

62. FAA policy is clear in that the FAA does not approve leases or regulate
business models and/or mergers; however FAA policy is equally clear that the
creation or continuance of an “Exclusive Right” at an airport that has received or
will receive federal funds is prohibited.

63. Asa result, Okaloosa County created an exclusive right and violated
past, present, and future obligations and assurances to the federal and state

government.

19

 

 

 

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 21 of 33

64. Odom sold Destin Jet, which had been merged with Regal Air in
violation of federal law in 2016 for an undisclosed sum in the neighborhood of $15
million to $20 million.

65. Okaloosa County, however, remained and remains the sponsor and
continues to have a duty to the public and the government to comply with federal
and state law.

il. Strawmen Ward & Simmons: The Odom-Regal
Capital/Regal Air Connection

66. Upon information and belief, Ward is a known associate of Odom.

67. In 2013, while Odom was in prison, Ward executed numerous affidavits
and warranty deeds as Manager of American Eagle Diversified, LLC. According to
the Articles of Organization filed with the Florida Secretary of State on May 9, 2012,
American Eagle Diversified, LLC’s managing members are Waters Edge Building
Company and Jay A. Odom. The annual reports for 2013-2019 show the same. The
annual reports for Waters Edge Building Company list Jay A. Odom as President,
Secretary, Director from 2012 thru 2019.

68. In 2013, Ward executed documents on behalf of Regency Acquisition 1,
LLC. The 2013 annual report filed with the Florida Secretary of State for Regency
Acquisition 1, LLC list Sterling Diversified, LLC as manager and Timothy Edwards

as the Registered Agent.

20

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 22 of 33

69. The 2013 annual report filed with the Florida Secretary of State for
Sterling Diversified listed Jay Odom, Chester Kroeger and Timothy Edwards as
managers and Jay Odom as the Registered Agent.

70. On information and belief, Simmons was a neighbor and acquaintance
of Ward that was enlisted by Ward for his minimal aviation experience.

71. On information and belief, Ward and Simmons were not actual
purchasers, investors or experienced FBO operators but merely straw buyers
engaged by Odom to conceal his involvement.

72, Additional evidence of Odom’s ownership of Regal Air surfaced when
Odom ventured into medical marijuana investments.

73. In July of 2015, Chestnut Hill Tree Farm, LLC submitted an application
to the State of Florida seeking a license to grow and dispense medical marijuana.

74. Odom served as the financial backer of the organization and as such
was required to provide his personal financial statements and the financial
statements of his companies. Pages 804 through 806 of the application contain the
financial statements for Destin Jet. Page 807 of the application is titled “Regal Air
Destin, LLC General Ledger Balance Sheet Report As of 12/31/2014” and is marked,
“Run: 4/28/2015 10:18AM.” Pages 808 through 810 are titled “Regal Air Destin,
LLC General Ledger Standard Income Report For the Period: 1/01/2014 Through:

12/31/2014.”

21

 

 

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 23 of 33

iii. Strawmen Kroeger & Edwards: Odom-Sterling Connection

75. Upon information and belief, Chester Kroeger and Timothy Edwards
are known associates of Odom.

76. Sterling Diversified, LLC, included Chester Kroeger and Timothy
Edwards as partners.

77. Regal Air’s managing member was Regal Capital and Regal Capital’s
manager was Sterling Diversified. The 2014 Annual Report for Regal Capital, LLC
listed the Current Principal Place of Business as 20001-A Emerald Coast Parkway,
Destin, Florida 32541 and bears the electronic signature of Timothy Edwards as
Manager of Sterling Diversified, LLC as Managing Member of Regal Capital, LLC.
The address 20001-A Emerald Coast Parkway, Destin, Florida 32541 is the physical
address of Chester Kroeger and Timothy Edwards’ Fudpucker’s restaurant. The
2014 annual report for Sterling Diversified, LLC list Chester Kroeger and Timothy
Edwards as managers but does not include Odom. However, Odom publicly
admitted that he still holds a one-third ownership interest in Sterling Diversified.

78. At all times relevant to this complaint, Chester Kroeger and Timothy
Edwards were in financial trouble and had defaulted on numerous mortgages.

Neither Chester Kroeger nor Timothy Edward had any experience with FBOs.

22

 

 

 

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 24 of 33

79. On information and belief, Chester Kroeger and Timothy Edwards were
_ not actual purchasers, investors or experienced FBO operators but merely straw
buyers engaged by Odom to conceal his involvement.
B. Okaloosa County’s False Statements Caused by Odom

80. On December 4, 2012, Don R. Amunds, Chairman of the Okaloosa
County Board of Commissioners executed a “State of Florida Department of
Transportation Public Transportation Joint Participation Agreement” grant
application requesting $1 million to “Construct Air Traffic Control Tower, Construct
Roadway & Construct Site Utilities at Destin-Ft Walton Beach Airport.” Section D
of Exhibit C, of the application titled “Aviation Program Assurances” contains 24
assurances to which the Agency (applicant) must certify compliance. Number 3
“Preserving Rights and Powers” (a) states: “The Agency will not take or permit any
action which would operate to deprive it of any of the rights an powers necessary to
perform any or all of the terms and assurances of this Agreement ...” Number 15
“Federal Funding Eligibility” (a) states: The Agency assures it will take appropriate
actions to maintain federal funding eligibility for the airport and it will avoid any
action that renders the airport ineligible for federal funding.” Number 17 “Exclusive
Rights” states: “The Agency assures that it will not permit any exclusive right for
use of the airport by any person providing, or intending to provide, aeronautical

services to the public.” Section A(5) of Exhibit C states: “The shall be no limit on

23

 

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 25 of 33

the duration on the terms and assurance of this Agreement regarding Exclusive
Rights and Airport Revenue so long as the property is used as a public airport.”

81. When Odom purchased Miracle Strip Aviation, which he later operated
as Regal Air Destin; Odom had obtained an “Exclusive Right” for FBO services.
Odom’s Destin Jet was the only other FBO at the airport, and there was no other
location that could be made available for a competing FBO, because the remaining
land was controlled by Odom. Therefore, Odom obtained an Exclusive Right to
provide FBO services at the Destin Executive Airport in violation of federal law.

82. Odom’s use of a straw owner to purchase the competing FBO at the
Destin Executive Airport, and Odom’s attempts at concealment of Odom’s
ownership from the airport sponsor, Okaloosa County, caused Okaloosa County to
make a false certification to the Florida Department of Transportation, on a
“PUBLIC TRANSPORTATION JOINT PARTICIPATION AGREEMENT” grant
application, that Okaloosa County, the “Agency”, was in compliance with
regulations that are the prerequisites to receipt of state funds, a violation of the
Florida False Claims Act.

83. On July 25, 2013, Don R. Amunds, Chairman of the Okaloosa County
Board of Commissioners executed an “APPLICATION FOR FEDERAL

ASSISTANCE SF-424.” The application sought $2,743,526 in federal funding to:

24

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 26 of 33

“Construct Quick Response ARFF building on Eglin AFB to satisfy VPS Part 139
requirement.”
PART II — SECTION C of the application states:

The Sponsor hereby represents and certifies as follows:

5. Exclusive Rights. - There is no grant of an

exclusive right for the conduct of any aeronautical activity

at any airport owned or controlled by the Sponsor except

as follows: [Emphasis added. ]

The answer on the application is: “N/A”

84. The use of a straw owner to purchase the competing FBO at the Destin
Executive Airport, and concealment of Odom’s ownership from the airport sponsor,
Okaloosa County, caused Okaloosa County to make a false certification to the
Federal Aviation Administration, on an “APPLICATION FOR FEDERAL
ASSISTANCE” form 424, that Okaloosa County, the airport sponsor, was in
compliance with regulations that are the prerequisites to receipt of federal funds.

85. While Okaloosa County may have initially not known of Odom’s
concealed ownership interest in Regal Air, Okaloosa County would soon learn of
same, and in fact, had Okaloosa County property sought full disclosure of ownership
interest behind the FBO entities they could have and would have learned of Odom’s

scheme much earlier.

C. Okaloosa County’s Knowingly False Statements

25

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 27 of 33

86. On August 5, 2014, approximately six months after Okaloosa County
discovered Odom’s ownership of the competing FBO, Charles K. Windes, Jr.,
Chairman of the Okaloosa County Board of Commissioners executed another
“APPLICATION FOR FEDERAL ASSISTANCE”, form 424. The application
sought $2,000,000 in federal funding to: “Design, Construct and Equip Air Traffic
Control Tower and Access Road for Destin Airport.” This application would have
been executed and submitted with full actual knowledge of Odom’s ownership and
scheme.

PART II — SECTION C of the application states:

The Sponsor hereby represents and certifies as follows:

5. Exclusive Rights. - There is no grant of an exclusive right for the conduct

of any aeronautical activity at any airport owned or controlled by the Sponsor

except as follows:

The answer on the application is: “None.”

87. In March of 2015, Okaloosa County negotiated a “settlement” with
Odom, thereby approving an Exclusive Right at the Destin Executive Airport to
avoid costly litigation, threatened by Odom, and because Odom offered cash and
additional fees that would be paid by the airports users to Okaloosa County.

88. Okaloosa County accepted kick-backs from Odom in the form of
additional fees and continued to make false certifications on “Applications for

Federal Assistance,” all in violation of the False Claims Act.

26

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 28 of 33

89. This came even after discovering (a) Odom’s straw buyer scheme; (b)
that Odom’s scheme had created an “exclusive right” at Destin Executive Airport
and; (c) that Odom’s scheme caused unlawful, false and fraudulent material
statements in order to induce the government to award grant monies.

90. Okaloosa County proved to be more fearful of litigation with Odom
than of defrauding the state and federal government. Okaloosa County was
unwilling to fulfill their obligations to the United States, the State of Florida and the
public in order to remain in the good graces of Odom.

91. Since 2012, Okaloosa County has received at least eleven Federal
Airport Improvement Program Grants totaling over $10 million and numerous
Florida Department of Transportation Airport Grants based on fraudulent
information contained in the applications.

92. The fraudulent information was material to the receipt of both Federal
and State funds. Okaloosa County continues to seek both Federal and State Grants
and continues to submit fraudulent applications.

93. The following tables list a summary of instances in which Odom caused
and Okaloosa County did make a false and fraudulent statement in order to obtain

payment from the federal and/or state government:

27

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 29 of 33

FAA Airport Improvement Program Grants - Okaloosa

County Airports

Fiscal Year
2017 DTS
2014 DTS
2012 DTS
2019 CEW
2017 CEW
2018 VPS
2017 VPS
2017 VPS
2014 VPS
2013 VPS
2012 VPS

AIP Federal

Identifier Funds

Work Description

 

 

 

$175,267 Update Airport Master Plan Study
$2,000,000 Construct Building
$2,736,972 Rehabilitate Runway - 14/32
$414,774 Rehabilate Runway 17/35
$179,141 Update Airport Master Plan Study
$498,323 Expand Apron
$176,285 Conduct Miscellaneous Study
$1,736,897 Rehabilitate Taxiways
$1,876,387 Improve Terminal Building
$2,743,526 Construct Aircraft Rescue & Fire Fighting Buildin
$2,576,367 _| Rehabilitate Parking Lot "7
$10,201,700

FDOT Joint Participation Agreement Grants - Okaloosa

County Airports
Date Airport
12/3/2019 CEW
11/19/2019 CEW
4/16/2019 VPS
8/21/2018 CEW
7/10/2018 CEW
3/21/2017 DTS
10/6/2015 VPS
10/6/2015 DTS
10/6/2015 CEW
12/2/2014 VPS
12/2/2014 VPS
12/2/2014 VPS
42/2/2014 CEW
12/2/2014 DTS
10/7/2014 VPS
4/1/2014 CEW
4/1/2014 CEW
2/4/2014 DTS
10/15/2013 DTS
10/15/2013 CEW
9/3/2013 CEW
9/3/2013 VPS
4/16/2013 CEW
12/4/2012 DTS

FDOT Funds

$496,979
$250,000
$645,000
$1,493,109
$1,500,000
$1,242,000
$900,000
$250,000
$150,000
$520,000
$332,386
$75,000
$150,000
$186,250
$50,000
$97,500
$50,000
$271,500
$1,000,000
$3,804,231
$1,041,441
$150,000
$250,000
$215,182

Work Description

Increase funds connector road
Increase funds South apron

West terminal design

Connector road

Rehab aircraft parking

Rehab aircraft parking

Rehab employee parking

Consturct maintenance building
Replace High mast lighting

Gate with passenger loading bridge
Terminal flooring and parking lot lighting
Rehab fuel farm

Rehab aircraft parking

Rehab taxiway

Replace access control system
Overlay aircraft parking apron
Upgrede insfastructure & stormwater
Construct & equip control tower
Control tower, roadway, site utilties
Construct entrance road

Security System

New Eglin Fire Station

New passenger terminal
Enviromental assessment for control tower

28

 

 

 

le mpcecnyitcness ca eer yt Gams ABM tet te
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 30 of 33

12/4/2012 DTS $1,000,000 Construct control tower

5/15/2012 CEW $3,600,000 Expand taxiways and aprons

5/1/2012 VPS $189,778 Rehab taxiway

5/1/2012 CEW $8,750 Rehab FBO parking area

5/1/2012 DTS $165,181 Rehab runway

3/20/2012 DTS $600,000 Rehab taxilanes and access road
$20,684,287

VI. CAUSE(S) OF ACTION
COUNT I~ AS TO JAY A. ODOM AND OKALOOSA COUNTY, BOARD OF
COUNTY COMMISIONERS
(Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(A))

94. Relator realleges and incorporates by reference all allegations contained
in the paragraphs 1- 93 above as though fully set forth herein.

95. This is a claim for treble damages and penalties under the False Claims
Act, 31 U.S.C. § 3729, et seg., as amended.

96. By virtue of the acts described above, Defendants Okaloosa County and
Jay A. Odom knowingly presented or caused to be presented, false or fraudulent
claims to the United States Government for payment or approval.

97. By virtue of the acts described above, Defendants knowingly made or
used, or caused to be made or used, false or fraudulent statements material to false
or fraudulent claims for payment and/or approval by the Government.

98. Relator at this time cannot identify all of the false claims for payment

or approval that were caused by Defendants’ conduct because Relator does not have

access to all of the records containing all such false and fraudulent statements.

29

 

 

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 31 of 33

99. The Government, unaware of the falsity of the statements and
assurances made or caused to be made by Defendants, paid and continues to pay and
approve funding that would not be paid but for Defendants’ illegal conduct.

100. By reason of Defendants’ acts, the United States has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

101. Additionally, the United States is entitled to the maximum penalty for
each and every violation arising from Defendants’ unlawful conduct.

COUNT II — AS TO DEFENDANT ODOM ONLY
(Violation of Florida False Claims Act FS 68.081)

102. Relator realleges and incorporates by reference all allegations contained
in the paragraphs |- 93 above as though fully set forth herein.

103. This is a claim for treble damages and penalties under § 68.083, Florida
Statutes, et seqg., as amended.

104. By virtue of the acts described above, Defendant Jay A. Odom
knowingly presented or caused to be presented, false or fraudulent claims to the State
of Florida for payment or approval.

105. By virtue of the acts described above, Defendants knowingly made or
used, or caused to be made or used, false or fraudulent statements material to false

or fraudulent claims for payment and/or approval by the State of Florida.

30

 
Case 3:20-cv-03678-MCR-EMT Document 1 Filed 02/26/20 Page 32 of 33

106. Relator at this time cannot identify all of the false claims for payment
or approval that were caused by Defendants’ conduct because Relator does not have
access to all of the records containing all such false and fraudulent statements.

107. The State of Florida, unaware of the falsity of the statements and
assurances made or caused to be made by Defendants, paid and continues to pay and
approve funding that would not be paid but for Defendants’ illegal conduct.

108. By reason of Defendants’ acts, the State of Florida has been damaged,
and continues to be damaged, in a substantial amount to be determined at trial.

109. Additionally, the State of Florida is entitled to the maximum penalty for
each and every violation arising from Defendants’ unlawful conduct.

VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff, United States of America, through Relator, requests
the Court enter the following relief:

A. That defendants be ordered to cease and desist from violating 31 U.S.C.
§3729 et seq. and § 68.083, Florida Statutes.

B. That this Court enter judgment against Defendants in an amount equal
to three times the amount of damages the United States has sustained
because of defendants' actions, plus a civil penalty of not less than
$5,500 and not more than $11,000 for each violation of 31 U.S.C.

§3729;

31

 

 

 

 
Case 3:20-cv-03678-MCR-EMT Document1 Filed 02/26/20 Page 33 of 33

C. That this Court enter a judgment against Defendant Jay A. Odom equal
to three times the amount of damages the State of Florida has sustained
because of Defendant’s actions, plus a civil penalty per violation in
accordance with §68.083, Florida Statutes;

D. That Relator be awarded the maximum amount allowed pursuant to
Section 3730(d) of the False Claims Act.

E. That Relator be awarded the maximum amount allowed pursuant to
Section 68.083 of the Florida False Claims Act.

F. That Relator be awarded all costs of this action, including attorneys'
fees and expenses; and

G. That Relator recover such other relief as the Court deems just and
proper.

Respectfully submitted,

/s/ Michael J. Schofield
MICHAEL J. SCHOFIELD
Florida Bar No. 373656
AMELIA H. BEARD

Florida Bar No. 84286

CLARK PARTINGTON

125 East Intendencia Street
P.O. Box 13010

Pensacola, Florida 32591-3010
(850) 434-9200

(850) 432-7340 facsimile
mschofield@clarkpartington.com
abeard@clarkpartington.com
Attorneys for Robert V. Smith

32

 

 

 

 
